Citation Nr: 1760612	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (ischemic heart disease).

2.  Entitlement to service connection for hypertension to include as secondary to coronary artery disease (ischemic heart disease).

3.  Entitlement to service connection for peripheral vascular disease/atherosclerosis, to include as secondary to service-connected coronary artery disease (ischemic heart disease).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1966 to December 3, 1969.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2017.  A copy of the hearing transcript has been associated with the claims file.   


FINDINGS OF FACT

1.  The Veteran's coronary artery disease (ischemic heart disease) is manifested by an ejection fracture of 60 to 65 percent and METS of 5 to 7 with to dyspnea, fatigue, and angina.

2.  Hypertension was not manifest in service or within one year of separation.  Hypertension was not caused or aggravated by the Veteran's coronary artery disease.

3.  Peripheral vascular disease/atherosclerosis was not manifest in service or within one year of separation.  Peripheral vascular disease/atherosclerosis was not caused or aggravated by the Veteran's coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for coronary artery disease (ischemic heart disease) are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.104, 4.2, 4.7; Diagnostic Code 7005 (2017).

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or the result of the Veteran's coronary artery disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Peripheral vascular disease/atherosclerosis of lower extremity claudication was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or the result of the Veteran's coronary artery disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Rating of Coronary Artery Disease (Ischemic Heart Disease)

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's evaluation of 30 percent is assigned from August 31, 2010.  An evaluation of 30 percent is assigned because there is workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, and angina.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A VA treatment record from September 10, 2010 shows CAD was added to the Veteran's list of conditions.  He takes aspirin once daily.  A chest x-ray showed a clinically normal heart size.

An ischemic heart disease (IHD) disability benefits questionnaire (DBQ) from M. B. W., registered nurse, dated January 12, 2011 shows an impression of CAD and that the Veteran underwent percutaneous coronary intervention.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction was 70 percent.  The Veteran does not have congestive heart failure and the nurse indicated that the Veteran's estimated METs level is 3 to 5 METs due to dyspnea, fatigue, and angina.  

A VA examination from February 2011 shows the Veteran denied dyspnea, fatigue, dizziness, and syncope.  He denied any history of congestive heart failure, myocardial infarction, or rheumatic heart disease.  The VA examiner stated that his last treadmill test was more than 3 years ago, but when questioned, the Veteran stated that he uses a push mower.  He stated that he can dig in his yard and can walk at a brisk pace without eliciting cardiac symptoms.  The VA examiner stated that his exercise capacity is at 5 to 7 METs.  The heart examination was clinically normal. Diagnosis is coronary artery disease (ischemic heart disease).

An IHD DBQ dated June 2, 2011, shows the estimated METs level is 5 to 7 METs due to dyspnea, fatigue, and angina. The examiner stated that the estimated METs was based on chest pain, dyspnea, and fatigue symptoms only, it did not include any symptoms of leg, pain.   The examiner also stated that the Veteran reported that he can use a push mower, dig in his yard, and walk briskly without any symptoms of chest pain, dyspnea, or fatigue, indicating a METs level of 5 to 7.

The June 20, 2011, rating decision granted service connection for coronary artery disease (ischemic heart disease) with an evaluation of 30 percent disabling.  The Veteran perfected his appeal on September 3, 2013.

An October 24, 2012 VA echocardiogram showed the Veteran's ejection fraction was normal at 60 to 65 percent.   

An October 2014 VA examination was substantially the same.  It cited the left ventricular ejection fraction (LVEF) of 60/65 from 10/24/12.  It shows fatigue, and indicated a reading of greater than 5 to 7 METs.

A June 2017 VA examination showed that the Veteran was not in congestive heart failure.  He took continuous medication to control his condition.  His ejection fraction was normal at 60 to 65.  His METS, based on dyspnea on exertion, and solely due to heart disease, was 5 to 7.  

The Veteran testified at an August 2017 hearing.  He testified that when mowing the lawn, he has to rest for a little while during the job, so it takes longer.

An October 2017 Heart Conditions Disability Benefits Questionnaire indicates that a METs test was not performed.  The Veteran's heart rate was 72, and his blood pressure was 104/70.  The examiner indicated "see notes & tests" regarding any other test results.

Since the rating decision, the Board has received and considered additional VA treatment records, private treatment records, and obtained a VA medical opinion.  
Cheyenne VA Medical Center (VAMC) records continue to show this condition, but do not show the ejection fraction, a marked change in METS, or that the Veteran was in congestive heart failure.  Private treatment records show the Veteran continues to take medication for this condition.  These records are substantially the same.

The Veteran contends in his July 2012 Notice of Disagreement (NOD) that a higher evaluation is warranted because he has symptoms of getting tired, shortness of breath, and constant fatigue.  In addition, he has to get a ride on lawn mower to cut his grass, and he cannot walk far without resting.

Here, the most probative evidence is the June 2017 VA examination showing that the Veteran's coronary artery disease most closely approximates a 30 percent rating.  An evaluation of 30 percent is assigned because there is workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, and angina.

Regarding the 2011 DBQs, more probative weight is given to the physician and the IHD DBQ dated June 2, 2Q11, because the IHD DBQ dated January 12, 2011, also included other non-cardiac symptoms, peripheral vascular disease of lower extremities, and the physician's and the IHD DBQ dated June 2, 2011, estimated METs level was based on a cardiac stand point only.  In contrast, the nurse practitioner's IHD DBQ dated January 12, 2011, considered non-cardiac disabilities along with the Veteran's coronary artery disease when providing a METs estimate.  The lower estimate is inconsistent with all other estimates within the file.  More specifically, there is no evidence of congestive heart failure and the ejection fraction has always been high.  Although we accept his report of decrease in physical ability, the 30 percent rating contemplates his reports of fatigue.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current shortness of breath, fatigue, and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating. 

Nevertheless, the Board finds that the totality of the evidence indicates the current 30 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on VA examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability, including his fatigue and shortness of breath.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned of 30 percent and do not more nearly approximate the criteria for a higher evaluation.  Consequently, a rating higher than 30 percent for the Veteran's coronary artery disease is not warranted.

III.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for arteriosclerosis as well as cardiovascular-renal disease, including hypertension, manifesting to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).


IV.  Hypertension

The Veteran contends that his hypertension was secondarily caused by his service-connected coronary artery disease.  

The Veteran's October 1965 entrance examination was clinically normal for the heart and vascular system.  The Veteran denied shortness of breath and high or low blood pressure.  The Veteran's October 1969 separation examination was clinically normal for the heart and vascular system.  In his contemporary Report of Medical History, the Veteran denied shortness of breath and high or low blood pressure.  The Veteran wrote that his health was "good" and signed the document.  

Private treatment records from February 2004 show the Veteran had hypertension that was benign.  Subsequent private treatment records show continued impressions of hypertension.  

Cheyenne VA Medical Center (VAMC) records continue to show impressions of hypertension.  They list a date of September 10, 2010 for when it was first identified by M. B. W.  Treatment records from that day show hypertension was identified, and notation that the Veteran has a history of a blocked artery, takes medicine, and is on a low sodium diet.

An August 2011 private treatment record from the Health Center of the Rockies indicates that the Veteran described claudication symptoms which occur after half mile of walking.  He understands the need to continue frequent exercise, he will do so.  If his symptoms worsen, treatment providers may consider evaluation by one of our vascular specialists here at the Heart Center of the Rockies.  Currently he is quite stable.  The physician opined that the Veteran has vascular disease and his hypertension may or may not be a sequelae from such pathology.  Subsequent private treatment records are substantially the same.

The Veteran was afforded a July 2017 VA examination with accompanying medical opinion.  He reported that he began to be treated for hypertension beginning in late 1970s or early 1980s.  The VA examiner noted that the Veteran reported that he has been on medication ever since then.   The Veteran stated that he is currently on Lisinopril and metoprolol which he tolerates well.  The VA examiner examined the Veteran and reviewed the claims file.  The VA examiner then opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that hypertension was causally related to kidney dysfunction and vessel constriction.  It is not causally related to ischemic heart disease, which was caused by atherosclerosis.  He noted they were mutually exclusive disease processes.  He further concluded that because they were mutually exclusive, the hypertension was not aggravated beyond the normal progression of the disease by the coronary artery disease.  Further, he noted that the Veteran reports being diagnosed with hypertension in late 1970s well before any heart disease occurred.   Moreover, he noted that the Veteran was diagnosed with hypertension long before he was diagnosed with coronary artery disease.  Consequently, he concluded that there was no basis on which to establish service connection on a secondary or aggravated basis. 

The Veteran testified at an August 2017 hearing.  He testified that he did not have hypertension or peripheral vascular disease in service or within one year of separation.  He was not sure when it began after service.

The Veteran is competent to relate what he has been told by a professional.  He is competent to report when he began receiving treatment for hypertension, and when it was first identified.  He is also competent to report that he was told that he has hypertension, and that he has undergone subsequent treatment for his disability.  

Here, the STRs are clinically normal for hypertension.  Private treatment records first identify the disease entity in 2004.  The Veteran reported at his VA examination that it first manifest in the late 1970s.  This would be several years from discharge.  In addition, his lay reports indicate that this would be before coronary artery disease was manifest, the same disease that he claims caused his hypertension.  The VA examiner also noted this inconsistency.  The most probative evidence is the clinically normal STRs which establish that the Veteran did not have the characteristic manifestations necessary to identify the disease entity in service.  Hypertension was not noted or manifest during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease process during that time frame.  The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  Accordingly, the Board finds that there is also no basis on which to establish service connection on a one-year presumptive basis.  

The most probative evidence is the July 2017 VA medical opinion indicating that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's coronary artery disease.  The VA examiner stated that hypertension was causally related to kidney dysfunction and vessel constriction.  It is not causally related to ischemic heart disease, which was caused by atherosclerosis.  The VA examiner noted they were mutually exclusive disease processes.  He also opined that hypertension was not caused or aggravated by the Veteran's coronary artery disease.  There is no probative evidence to the contrary.  Consequently, service connection on a secondary basis is not warranted.


V.  Arteriosclerosis

The Veteran contends that his peripheral vascular disease/arteriosclerosis was secondarily caused by his service-connected coronary artery disease.

The Veteran's October 1965 entrance examination was clinically normal for the heart and vascular system.  The Veteran denied shortness of breath and high or low blood pressure.  The Veteran's October 1969 separation examination was clinically normal for the heart and vascular system.  In his contemporary Report of Medical History, the Veteran denied shortness of breath and high or low blood pressure.  The Veteran wrote that his health was "good" and signed the document. 

The July 20, 2011, rating decision denied service connection for peripheral vascular disease/atherosclerosis of lower extremity claudication (claimed as blocked arteries with pain in bilateral legs) (hereafter "PVD").  

An August 2011 private treatment record from the Health Center of the Rockies indicates that that the Veteran described claudication symptoms which occur after half mile of walking.  He understands the need to continue frequent exercise, he will do so.  If his symptoms worsen we may consider evaluation by one of the vascular specialists at the Heart Center of the Rockies.  Currently he is quite stable.  The physician opined that the Veteran has vascular disease and his hypertension may or may not be sequelae from such pathology.

The Veteran's Cheyenne VA Medical Center (VAMC) records continue to show impressions of Intermittent Claudication.  A September 2014 VA CT Abdomen and Pelvis without Contrast report shows that there is an abdominal aortic aneurysm with peripheral calcification and some noncalcified plaque.  A March 2015 VA treatment record shows Intermittent Claudication with an onset date of April 2011.  There was evidence of a prior aortic aneurism.  A VA treatment record from May 2017 shows an impression of an abdominal aortic aneurysm with an onset date of June 2016.  

The Veteran was afforded a July 2017 VA examination with accompanying medical opinion.  The VA examiner opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  He opined that the was the Veteran's arteriosclerosis was not at least as likely as not aggravated beyond its natural progression by his coronary artery disease.  After examining the Veteran and reviewing the claims file, the VA the examiner opined atherosclerosis by definition may affect any artery within the body independently.  Therefore, ischemic heart disease is not causally related to or aggravated by atherosclerosis in another part of the body i.e. lower extremity atherosclerosis. Conversely, atherosclerosis in another part of the body does not cause or aggravate atherosclerosis in the coronary arteries.  Atherosclerosis is a separate disease process.  He noted that the Veteran complains of symptoms associated with intermittent claudication beginning in 1984 to 1985, well before any heart condition symptoms presented.

A July 2017 DBQ indicates that the Veteran had abdominal aortic aneurism.  It indicates a date it was identified of March 2015.  This DBQ and private treatment records note an August 2008 procedure report of cardiac catherization.  The DBQ also notes an operative report from June 2015.  It was repaired then with a surgical graft.

The Veteran testified at an August 2017 hearing.  He testified that he did not have hypertension or peripheral vascular disease in service or within one year of separation.  He was not sure when it began after service.

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was told that he has arteriosclerosis, and that he underwent related surgery in 2014 and 2015.  

Here, the STRs are clinically normal for vascular disease.  The Veteran's own lay history places the onset of symptomatology around 1984-1985.  The Veteran reported at his VA examination that it first manifest in the late 1970s.  This would be several years from discharge.  In addition, his lay reports indicate that this would be before coronary artery disease was identified, the same disease that he claims caused his arteriosclerosis.  The VA examiner also noted this inconsistency.  The most probative evidence is the clinically normal STRs which establish that the Veteran did not have the characteristic manifestations necessary to identify the disease entity in service.  Arteriosclerosis was not noted or manifest during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease process during that time frame.  The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  

The most probative evidence is the July 2017 VA medical opinion indicating that the Veteran's peripheral vascular disease/arteriosclerosis is less likely than not proximately due to or the result of the Veteran's coronary artery disease.  The VA examiner stated atherosclerosis by definition may affect any artery within the body independently.  Therefore, ischemic heart disease is not causally related to or aggravated by atherosclerosis in another part of the body i.e. lower extremity atherosclerosis.  Atherosclerosis is a separate disease process.  There is no probative evidence to the contrary.  Consequently, service connection on a secondary basis is not warranted.  Although the Board is not entitled to render its own medical opinion, it is charged with reading the competent medical evidence as a whole to fairly adjudicate claims. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In arriving at this finding, the Board reiterates that it is not basing its decision on its own unsubstantiated medical conclusions, but is relying on the probative, competent, medical evidence of record.  Id.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against these claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




General Statement

Lastly, the Board has considered the guidance contained in the Federal Register when ischemic heart disease was added as an herbicide presumptive disability.  The presumption was limited to diseases affecting the heart, rather than a generalized atherosclerotic disease process or hypertension.  Here, there is no proof that the peripheral vascular disease or hypertension is related to service to include in-service herbicide exposure.  The potential theoretical link does not rise to the level as to obtain another medical opinion. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (ischemic heart disease) is denied.

Entitlement to service connection for hypertension to include as secondary to coronary artery disease (ischemic heart disease) is denied.

Entitlement to service connection for peripheral vascular disease/atherosclerosis to include as secondary to service-connected coronary artery disease (ischemic heart disease) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


